UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7562


JULIO CESAR NAZARETTE-GARCIA,

                 Petitioner - Appellant,

            v.

T. MCCOY,

                 Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cv-00754-WO-LPA)


Submitted:    February 23, 2016            Decided:   February 26, 2016



Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Julio Cesar Nazarette-Garcia, Appellant Pro Se.  Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Julio Cesar Nazarette-Garcia seeks to appeal the district

court’s    order     denying     relief   on     his    28   U.S.C.    § 2254     (2012)

petition.     The district court referred this case to a magistrate

judge     pursuant     to   28     U.S.C.       § 636(b)(1)(B)        (2012).       The

magistrate judge recommended that relief be denied and advised

Nazarette-Garcia that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                           Wright v.

Collins,    766 F.2d 841,    845-46       (4th    Cir.      1985);   see    also

Thomas v. Arn, 474 U.S. 140 (1985).                Nazarette-Garcia has waived

appellate review by failing to file objections.                       Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions    are     adequately     presented         in   the   materials      before

this court and argument would not aid the decisional process.



                                                                            DISMISSED



                                            2